DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-12, the cited prior art of record not teach or fairly suggest an apparatus along with other claim features “a feedback signal characterizing the driving current, and a first control signal that comprises duty cycle information, and control an output current of the current adjustment circuit to be shunted based on the first control signal; a driving-voltage generation circuit, configured to generate a driving voltage based on the output current; and a current generation circuit, configured to generate the driving current based on the driving voltage, wherein the driving current is correlated with the duty cycle information.” as recited 1.
The claim in the application are deemed to be directed to an nonobvious improvement over the prior art of record Chen et al [US 2013/0009621 A1] who teaches a voltage controlled current source can include: a clock signal generator, a first operational amplifier, an input offset eliminator, a sampling and holding circuit, and an output circuit. The input offset eliminator can receive a clock signal, an input voltage, and a feedback voltage, and can (i) store and then eliminate an input offset of the first operation amplifier, and generate an error signal in accordance with an error between the input and feedback voltages when the clock signal is active, and (ii) generate the error signal in accordance with the stored input offset and the error between the input and feedback voltages when the clock signal is inactive.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844